Citation Nr: 1108185	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-00 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include adjustment disorder, depression, anxiety disorder not otherwise specified, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1984 to March 1985 and from March 1987 to December 1996.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh,, Pennsylvania.  In that decision, the RO denied entitlement to service connection for PTSD.  

The Veteran testified before the undersigned at a March 2009 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

In October 2009, the Board granted the Veteran's petition to reopen the claim for service connection for depression and remanded the underlying claim for service connection for a psychiatric disability for further development.

In October 2009, the Board also granted the Veteran's petition to reopen the claim for service connection for hypertension and remanded the underlying claim for further development.  In November 2010, the Appeals Management Center (AMC) granted service connection for that disability, and thereby resolved the appeal as to that issue.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr. Nicholson, 21 Vet. App. 303, 311 (2007). 
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  The United States Court of Appeals for Veterans Claims has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.
Id. at 39852.

The Veteran's medical records reveal that he has been diagnosed as having various psychiatric disabilities.  For example, a February 2006 statement from a readjustment counseling therapist at the Vet Center in Wheeling, West Virginia indicated diagnoses of PTSD and a December 2009 VA examination report contains a diagnosis of anxiety disorder not otherwise specified.  Thus, current psychiatric disabilities have been demonstrated.

The Veteran has claimed various stressors, some of which were reportedly related to traumatic combat experiences in Somalia, some which were not combat related, and others which appear to have occurred outside of service.  The stressors reported by the Veteran include the following: the detainment of his unit by police in Panama in November or December 1990, transporting prisoners of war during Operation Restore Hope/Operation Comfort in Turkey in August 1991, being ambushed and injured and witnessing the death of a civilian while riding in a convoy from the airport in Mogadishu, Somalia approximately 2 weeks prior to leaving Somalia, the death of service members from a fellow Blackhawk unit during a friendly fire incident while stationed in Germany in April 1994, driving close to the edge of a bridge in Panama, and being involved in a near fatal automobile accident near Columbus, Ohio after discharge from service. 

The Veteran's service treatment records indicate that he reported a history of frequent sleep difficulties on a March 1996 report of medical history completed for purposes of a Medical Evaluation Board.  Furthermore, he has reported that he was treated for depression in service and that his psychiatric symptoms had continued ever since that time.

There is also medical evidence, including the September 2001 VA psychiatric evaluation note and an October 2005 VA individual therapy note, that the Veteran's psychiatric disabilities may be related to his service-connected irritable bowel syndrome or pain associated with other relevant service-connected disabilities.

The Veteran was afforded a VA psychiatric examination in December 2009.  He was diagnosed as having anxiety disorder not otherwise specified.  The examiner opined that the disability was not likely ("not at least as likely as not") related to service.  This opinion was solely based on the fact that the Veteran did not seek any formal psychiatric treatment until 2005.  No further explanation or reasoning was provided.

The December 2009 opinion that the Veteran's current anxiety disorder was not related to service is inadequate because the examiner's reasoning clearly indicates that he did not consider the Veteran's reports of in-service depressive symptoms and treatment or a continuity of symptomatology in formulating the opinion, as the only reasoning provided was that the Veteran did not seek psychiatric treatment until 2005.  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The December 2009 opinion is also inadequate because it was based upon an inaccurate history.  Although the examiner reasoned that the Veteran was not treated for a psychiatric disability until 2005, a September 2001 VA psychiatric evaluation note reveals that the Veteran reported that he experienced depression due to pain and that further evaluation was necessary to rule out adjustment disorder secondary to pain.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (1) (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The VA adjudication manual instructs that requests for stressor verification must include, among other things, a two-month specific date range during which the claimed stressors occurred.  See M-21, Part III, chapter 5, § 5.14 (c)(3) (Nov. 18, 2004).  The most recent rewrite of the manual retains this requirement.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006) (indicating that information in requests to JSRRC should include month and year during which the stressful event occurred and noting that JSRRC will research records dated 30 days before and 30 days after).

The Veteran has reported, among other stressors, that his unit was detained by police in Panama in November or December 1990, he assisted in the transport of prisoners of war during Operation Restore Hope/Operation Comfort in Turkey in August 1991, his unit was ambushed and he was injured and witnessed the death of a civilian while riding in a convoy from the airport in Mogadishu, Somalia approximately 2 weeks prior to leaving Somalia (his DD 214 reflects that he was stationed in Somalia until May 9, 1993), and service members from a fellow Blackhawk unit were killed during a friendly fire incident while he was stationed in Germany in April 1994. 

The Veteran's service personnel records reveal that he served with Headquarters and Headquarters Company 1, 87th Infantry Division from April 1987 to March 1991, with I Company, 3rd Aviation from March 1991 to January 1992, and with B Company 7, 159th Aviation from January 1992 to September 1994.  He was stationed in Somalia from January to May 1993.  In light of this stressor information, a remand is also required to attempt to verify the Veteran's claimed in-service stressors.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

The December 2009 VA examination report reveals that the Veteran reported that he received psychiatric treatment at the Vet Center in Wheeling, West Virginia approximately 1 to 2 times each month.  The most recent treatment records from this facility in the Veteran's claims file are dated in March 2005 with no summaries since 2006.  Therefore, it appears that there may be additional treatment records that have not yet been obtained.  VA has a duty to attempt to obtain any such relevant records.  38 U.S.C.A. § 5103A(b), (c).

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) should take all necessary steps to obtain and associate with the claims file all records of treatment for a psychiatric disability from the Vet Center in Wheeling, West Virginia from March 2005 to the present.

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, this should also be noted in the claims file. 

2.  Prepare a summary of any claimed in-service stressor for which there is sufficient information to make an inquiry, to include dates and assigned units. Such in-service stressors include being detained by police in Panama in November or December 1990, assisting in the transport of prisoners of war during Operation Restore Hope/Operation Comfort in Turkey in August 1991, being ambushed and injured and witnessing the death of a civilian while riding in a convoy from the airport in Mogadishu, Somalia sometime between March and May 1993, and the death of members from a fellow Blackhawk unit during a friendly fire incident while stationed in Germany in April 1994.  This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records should be sent to the JSRRC.  

3.  After any information received from JSRRC and any additional treatment records have been associated with the Veteran's claims folder, ask the examiner who conducted the December 2009 VA psychiatric examination to review the claims folder, including this remand, and provide an opinion as to the etiology of the Veteran's current psychiatric disabilities.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities had their onset in service, are related to his reported in-service stressors, or are otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities were either caused or aggravated (made worse) by his service-connected headaches, chronic left flank pain, fibromyalgia, or irritable bowel syndrome, either individually or collectively.  The amount of any aggravation should be quantified, if possible.

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity (in accordance with the revised criteria) is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).

In formulating the requested opinions, the examiner should specifically acknowledge and discuss the documented diagnoses of PTSD, especially the February 2006 diagnosis provided by the readjustment counseling therapist at the Vet Center

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service combat and psychiatric treatment, his symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner who conducted the December 2009 VA psychiatric examination is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA examination to obtain the necessary opinions.

4.  The AOJ should review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.  

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

